Citation Nr: 0404353	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  97-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
1.  Entitlement to service connection for thyroid cancer 
claimed as the result of ionizing radiation exposure.  

2.  Entitlement to service connection for colon cancer 
claimed as the result of ionizing radiation exposure.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from May 1957 to August 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for both 
carcinoma of the thyroid claimed as the result of ionizing 
radiation exposure and carcinoma of the colon claimed as the 
result of ionizing radiation exposure and denied the claims.  
In February 1998, the veteran was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In May 1998, the Board 
remanded the veteran's claims to the RO for additional 
action.  In June 1999, the Board remanded the veteran's 
claims to the RO for additional action.  

In April 2003, the RO reviewed the veteran's claims on the 
merits and again denied them.  In December 2003, the veteran 
was informed that the Veterans Law Judge who had conducted 
his February 1998 hearing was no longer employed by the Board 
and he therefore had the right to an additional hearing 
before a different Veterans Law Judge.  In December 2003, the 
veteran informed the Board that he did not want an additional 
hearing.  The veteran has represented himself throughout this 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

An August 1988 Social Security Administration (SSA) 
administrative law judge opinion notes that the veteran was 
awarded SSA disability benefits based, in part, upon his 
thyroid cancer.  The documentation supporting the veteran's 
award is not of record.  The United States Court of Appeals 
for Veterans Claims (Court) has clarified that the VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

The statutes and regulations governing the adjudication of 
claims for VA benefits have been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA is required to 
inform the veteran (1) of the information and evidence not of 
record that is necessary to substantiate his claim, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claim.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The VCAA notice issued to the veteran is 
deficient.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recently invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  
2.  The RO should then contact the SSA 
and request that it provide copies of all 
records developed in association with the 
veteran's award of disability benefits 
for incorporation into the record.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for both thyroid cancer 
claimed as the result of ionizing 
radiation exposure and colon cancer 
claimed as the result of ionizing 
radiation exposure.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefit, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

